SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1226
CA 12-00916
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


KIM M. COCO, INDIVIDUALLY AND AS EXECUTRIX OF
THE ESTATE OF JOSEPH COCO, DECEASED,
PLAINTIFF-APPELLANT,

                      V                                               ORDER

TOWN OF IRONDEQUOIT, TOWN OF IRONDEQUOIT
HISTORIC PRESERVATION COMMISSION, PATRICIA
WAYNE, DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


KNAUF SHAW LLP, ROCHESTER (AMY K. KENDALL OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HARTER SECREST & EMERY LLP, ROCHESTER (JULIA GREEN SEWRUK OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme Court,
Monroe County (Evelyn Frazee, J.), entered July 22, 2011. The order and
judgment granted the motion of defendants Town of Irondequoit, Town of
Irondequoit Historic Preservation Commission and Patricia Wayne to
dismiss the complaint and dismissed the complaint against those
defendants.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court